Citation Nr: 0008818	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
from 30 percent disabling.  

2.  Entitlement to an increased rating for vasomotor rhinitis 
from 10 percent disabling.  

3.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1965 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which denied the veteran's claim seeking 
service connection for lung cancer caused by Agent Orange.  
The veteran submitted a timely Notice of Disagreement with 
this decision, and in November 1999, the RO issued a 
Supplemental Statement of the Case regarding the issue of 
service connection for inflammatory pseudotumor, right upper 
lobe as secondary to the service-connected disability of 
bronchial asthma.  As the veteran thereafter issued a timely 
Substantive Appeal, it is determined that the issue of 
service connection for lung cancer is in appellate status.  

The appeal also arises from a December 1998 rating decision 
which denied the veteran's claim seeking entitlement to an 
increased rating for bronchial asthma with vasomotor rhinitis 
from 10 percent disabling.  During the course of the appeal, 
in January 1999, the RO granted the veteran an increased 
rating for his bronchial asthma with vasomotor rhinitis to 30 
percent disabling.  Also during the course of the appeal, in 
November 1999, the RO determined that the veteran's bronchial 
asthma with vasomotor rhinitis should be rated as two 
separate disabilities.  The RO maintained the 30 percent 
rating for the veteran's bronchial asthma, and assigned a 
separate 10 percent rating for the veteran's vasomotor 
rhinitis.  






REMAND

On a VA Form 1-9 dated December 18, 1999, the veteran checked 
a box to indicate that he wanted a BVA hearing at a local VA 
office before a member of the Board.  In March 2000, a 
clarification letter was sent to the appellant asking if he 
wanted to attend a hearing before the Board.  On March 17, 
2000, the veteran responded by indicating that he wished a 
hearing before a member of the Board at the RO.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  The RO should assure that all 
procedures applicable to contested 
claims, as outlined in 38 U.S.C.A. 
§ 7105A, are followed.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 




States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


